DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on December 16, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on December 16, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 7, with respect to the objection to the drawings have been fully considered and are persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pp. 8 - 14, with respect to the rejection of claim(s) 1 – 4, 6 -12, 17 and 20 - 23 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 23 are pending in the instant application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Jae Wong Song on March 2, 2021, March 3, 2021, March 9, 2021, March 11, 2021 and March 12, 2021.
The application has been amended as follows:
Claim 1, lines 10 - 11, change “on a part of at least one second area included in each of the pixels,” 
to - - on at least a part of the second area included in each of the pixels of the plurality of pixels - -.

Claim 1, line 18, change “second area included in each of the pixels,” 
to - - second areas included in each of the sub-pixels of the plurality of pixels, - -.

Claim 1, lines 19 - 20, change “surrounds the at least one second area included in each of the pixels.” 
to - - surrounds a plurality of the second areas included in each of the pixels of the plurality of pixels. - -.
Claim 4, lines 2 – 3, change “the second area.”
to - - the plurality of second areas included in each of the pixels of the plurality of pixels. - -.

Claim 17, line 12, change “each of the pixels” 
to - - each of the pixels of the plurality of pixels - -.

Allowable Subject Matter
Claims 1 – 4, 7 – 12, 14 – 15, 17 and 20 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
an organic electroluminescence display device comprising: 
a substrate including a plurality of pixels, each of the pixels including a plurality of subpixels, each of the plurality of sub-pixels including a first area, each of at least one sub-pixel among the plurality of sub-pixels further including a second area; and
a foreign substance collecting member on at least a part of the second area included in each of the pixels of the plurality of pixels, the foreign substance collecting member configured to collect foreign substance during a manufacturing process of the organic electroluminescence display device, and

as recited in claim 1; further,
a method of manufacturing an organic electroluminescence display device comprising:
collecting a foreign substance from the organic light emitting layer and the second electrode by applying a magnetic field to the foreign substance collecting member during the depositing the at least one of the organic light emitting layer and the second electrode 
as recited in claim 14; and further,
a pixel in an organic electroluminescence display device comprising:
a plurality of pixels, each pixel of the plurality of pixels including a plurality of sub-pixels,
wherein each of the plurality of sub-pixels includes a first portion,
wherein each of at least one sub-pixel among the plurality of sub-pixels further includes a second portion,
wherein each of the pixels of the plurality of pixels comprises a foreign substance collecting member configured to attract unwanted particulates to prevent the unwanted particulates from accumulating in the 
wherein both the first electrode and the foreign substance collecting member are disposed on a first protective layer covering a driving thin film transistor, and wherein the organic electroluminescence material is disposed on the first electrode, the foreign substance collecting member, and the first protective layer
as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818